Citation Nr: 0624065	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1948 to May 1952.  
He died in April 2004.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the VARO in 
St. Louis, Missouri, that denied entitlement to the benefits 
sought.  The Board notes that in that rating decision, basic 
eligibility to Dependents' Educational Assistance was 
established, from April 5, 2002.  


FINDINGS OF FACT

1.  The veteran died in April 2004 while an inpatient at 
St. Joseph's Hospital West, Lake St. Louis, Missouri.  The 
immediate cause of death was acute myocardial infarction due 
to or as a consequence of atrial fibrillation, pulmonary 
edema, aspiration pneumonia, and renal failure.  An autopsy 
was not performed.  No other significant conditions 
contributing to death were listed on the death certificate.

2.  At the time of the veteran's death, service connection 
was in effect for:  Residuals of a gunshot wound to Muscle 
Group I, with compound comminuted fracture of the left 
scapular with muscle injury, rated as 30 percent disabling 
from March 1997; residuals of a gunshot wound involving 
Muscle Group XXI, with residuals of a compound comminuted 
fracture of the 7th left rib, evaluated as 20 percent 
disabling from March 1997; residuals of a gunshot wound to 
the left shoulder, with reduced grip strength, rated as 
20 percent disabling from April 2002; and scarring, rated as 
10 percent disabling from April 2002.  A combined disability 
evaluation of 60 percent was in effect from April 5, 2002.  
The veteran was also entitled to a total compensation rating 
based on unemployability due to the severity of his service-
connected disorders from April 5, 2002.  

3.  The competent evidence weighs against a link between the 
cause of the veteran's death and his active service.  

4.  It is not shown that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death.

5.  The veteran, who died many years after discharge from 
service, did not have a service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

A review of the evidence of record shows that by letter dated 
in July 2004, the appellant was informed of the status of her 
claim and how she could help.  She was told that it was her 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal or proper 
agency.  She was further informed of what the evidence had to 
show to support her claim and told how VA would help her 
obtain evidence for her claim.  

In addition to the aforementioned letter, the appellant was 
provided in the rating decision on appeal, dated in November 
2004, and the statement of the case dated in May 2005 with 
specific information as to why her claim was denied, and of 
the evidence that was lacking.  She was told that while VA 
was aware that the veteran sustained combat action wounds, VA 
was not able to find any evidence of injury to other than 
bone and muscle, meaning to the internal organs, specifically 
to the heart or lungs.  She was further informed that there 
was no evidence in VA's review of the service medical records 
and all post service evidence that the combined impact of the 
veteran's service-connected disabilities had had the 
cumulative result of causing or contributing to his death.  
Considering the notification letter and the other documents 
described above, the Board finds that the appellant was made 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to her claims.  She has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  There is 
no allegation from her that she has any additional evidence 
in her possession that is needed for a full and fair 
adjudication of her claim.  

The Board also notes that the Court's decision in Pelegrini, 
supra, held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  That was accomplished 
in this case, with the notification letter to her being sent 
in July 2004 and the rating action coming several months 
later in November 2004.  The Board notes that the appellant 
herself has not complained that VA has failed in any way to 
comply with notice requirements of the VCAA.

In the present case, the Board also finds that the duty to 
assist has been satisfied.  The veteran's service medical 
records and post service medical evidence have been obtained.  
The appellant has not referred to any outstanding records 
that she wanted VA to obtain or that she felt were relevant 
to the claim.

Accordingly, additional efforts to assist or notify the 
appellant for further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the appellant.  Therefore, she is not prejudiced as 
result of the Board proceeding to a discussion of the merits 
of the claims.  

The Board notes that the appellant was not provided with 
notice as to a disability rating and an effective date for 
the award of benefits for service-connected cause of death on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board discusses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The Board finds no prejudice to the appellant in 
proceeding with analysis of the claim on appeal, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot by 
the denial of the claims.  

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For a service-
connected disability to be a contributory cause, it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there is a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not be generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  See 38 C.F.R. 
§ 3.312(c)(4) (2005).

In this case, the veteran died while an inpatient at a 
private hospital in April 2004.  The death certificate shows 
that the immediate cause of death was acute myocardial 
infarction due to or as a consequence of atrial fibrillation, 
pulmonary edema, aspiration pneumonia, and renal failure.  No 
other significant conditions contributing to the veteran's 
death were shown, and no autopsy was performed.  The manner 
of death was specified as natural.

At the time of the veteran's death, the following ratings of 
service-connected disabilities were in effect:  Residuals of 
a gunshot wound to Muscle Group I, with compound comminuted 
fracture along the scapula, rated as 30 percent disabling; 
residuals of a gunshot wound to Muscle Group XXI, with 
residuals of a compound comminuted fracture of the 7th left 
rib, rated as 20 percent disabling; residuals of a gunshot 
wound to the left shoulder, with reduced grip strength, rated 
as 20 percent disabling, and scarring, rated as 10 percent 
disabling.  A 60 percent rating had been in effect since 
April 5, 2002.  The veteran also was found to be entitled to 
a total compensation rating based on individual 
unemployability due to the severity of his service-connected 
disorders from April 5, 2002.  

A review of the evidence of record shows no evidence of heart 
disease or a pulmonary disorder during service or for years 
thereafter.  This included the report of a VA X-ray study of 
the chest in August 1952.  There was no definite evidence of 
infiltration, consolidation, atelectasis, or pleural 
effusion.  There was some accentuation of the bronchovascular 
markings, but it was stated there was no definite evidence of 
pulmonary disease.  The heart shadow was not enlarged and the 
normal cardiac contours were preserved.  

Additional post service medical evidence includes a report of 
examination of the veteran in March 1992.  It was stated the 
veteran had received his last compensation and pension 
examination in August 1952.  He had been employed in the 
field of construction until a recent heart attack.  The 
current examination was focused on impairment of his left 
shoulder.

Additional VA medical evidence includes a notation on a 
medical visit in May 1996 for problems with the left hip, 
that the veteran reported a myocardial infarction in 1987.  
He also stated he had sustained a cerebral vascular accident 
in March 1996.  Notation was also made of hypertension.

Additional medical evidence includes a note from a VA medical 
facility in St. Louis in April 2004 that the veteran's wife 
called to say that he had sustained a heart attack the 
previous day and had been taken to St. Joseph's West Hospital 
where he was on life support.  The death certificate reveals 
the veteran died in the private hospital on April 17, 2004.

There is no competent evidence of record supporting a link 
between the fatal heart disease and the veteran's military 
service.  Nor is there competent evidence that any service-
connected disability either caused or contributed 
substantially or materially to cause the veteran's death.  

The appellant has not made any specific contentions as to why 
the veteran's cause of death should be service connected.  As 
a lay person, however, she would not be competent to render a 
probative opinion on a medical matter, such as whether any 
service-connected disability caused or contributed materially 
to cause the veteran's death.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).  

Given the absence of any competent evidence linking the 
veteran's heart disease and any pulmonary disorder to a vital 
organ or other vital body function, the Board finds that the 
evidence weighs against a finding that any service-connected 
disorder caused or contributed materially to cause the 
veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see, generally, Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Accordingly, the weight of the evidence is against the grant 
of service connection for the cause of the veteran's death, 
and the claim is denied.

DIC Benefits Pursuant to 38 U.S.C.A. § 1318.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death was service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as a result of the veteran's own willful 
misconduct, and who was either in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability, as in the 
instant case.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or "for 
any reason...was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate for 
10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22.  This language is interpreted as forbidding 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet. App. 260 (1999).  Under 
the theory of "hypothetical entitlement" VA was required to 
determine whether the veteran would have been entitled to 
payment at the 100 percent rate for 10 years prior to death 
if he had filed a claim for the benefit.  Id.

In January 2000, VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error in the adjudication of a claim or claims.  
65 Fed. Reg. 388 (January 21, 2000) (codified at 38 C.F.R. 
§ 3.22 (2000)).  The regulation, if amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In National Organization of Veterans Advocates v. the 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003), the Federal Circuit observed that VA had determined 
that the "entitled to receive" language under 38 U.S.C.A. 
§ 1318 should be interpreted in accordance with the revised 
38 C.F.R. § 3.22.  The Federal Circuit also held that VA 
provided a permissible basis and sufficient explanation for 
its interpretation of the statutes as they apply to the 
filing of new claims posthumously by the veteran's survivor, 
i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-1380.

Here, the appellant filed a claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 in 2004, and, as 
such, the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

At the time of the veteran's death in April 2004, he was 
rated 100 percent disabled by reason of unemployability, 
effective April 2002.  The effective date of April 2002 fails 
to meet the requisite 10-year rating requirement preceding 
the veteran's April 2004 death.  Throughout the veteran's 
lifetime, he did not challenge the assigned effective date 
for his unemployability.

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, and is 
expressly excluded from consideration.  See 38 C.F.R. § 3.22.

Unfortunately, based on the evidence currently of record, 
there is nothing to change the fact that the veteran who died 
many years after discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to death.  As the law is dispositive of the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318, the claim 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


